Title: To Benjamin Franklin from Madame Brillon, 1 February 1782
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


ce 1er février a nice [1782]
Vous aurés peut éstre déja vû mon chér papa lorsque vous recevrés cette léttre un mr de Lon a qui j’ai donné un petit mot pour lui servir de passeport auprés de vous; cet homme qui peut a ce qu’il me paroist avoir a peu prés soixante ans, accompagnoit ici Mylord cholmondeley a titre d’ami, plusieurs personnes assurent qu’il l’accompagnoit comme une éspéce de gouverneur; il paroist en général que ce mr de lon a dirigé la conduitte de plusieurs jeunes seigneurs anglois et qu’il a fait nombres de voyages avéc eux depuis qu’il habitte l’angléttére; je sçais qu’avant ce tems il fut chargé de négotiations secréttes en turquie pour le roy de prusse; il me paroist qu’il a fait bien des métiers qu’il a parcouru beaucoup de pays, qu’il sçait beaucoup de choses et de langues différentes; il est fort amusant et fort aimable; j’entre dans tous ces détails avéc vous pour que vous sachiés qu’él est l’homme qui a tant de désir de vous connoistre, et que vous sachiés de plus qu’il doit vous demandér pérmission de vous présenter un de ses amis qui a coup sur seroit milord cholmondeley qui seroit comblé de vous voir et qui [étant] du parti de l’opposition n’oseroit peut estre malgré cela Vous allér chércher ouvértement; le milord me paroist bon enfant, il est trés grand, d’une assés belle figure et je me sentois disposée a avoir de l’amitié pour lui, parceque je ne l’ai jamais rencontré, qu’il ne m’ait demandé avéc l’intérést le plus marqué des nouvélles de mon ami, le docteur franklin, et qu’il n’ait ajoutté du ton le plus vrai et le plus respectueux: ah madame je vous en prie quand vous écrirés a cet homme prétieux, distes lui que vous avés Connu un Anglois a nice qui est penetré des sentimens les plus distingués pour lui, qui donneroit tout au monde pour qu’on eut suivi Ses Sages Conseils; distes lui encore madame que cét anglois a le bonheur d’estre lié avec tous les amis du docteur et que ce bonheur sera complét lorsqu’il aura celui de connoistre pérsonnéllement mr franklin— Vous ajoutterés a cela mon bon papa, que ce jeune seigneur a votre médaillon en porcellaine de séve, qu’il est venu me faire une longue visitte d’adieux pour parlér plus a fond de vous, et vous ne serés pas étonné que je l’aye toujours vu avéc plaisir; mais comme son ami ou gouverneur a l’air rusé et fin, qu’on l’a chargé et qu’on le charge peut éstre encore de quelqu’éspionnages ou négotiations je crois que mes remarques ajouttés a votre prudence sur ces deux individus peuvent n’éstre pas inutilles, d’autant plus que tous calculs faits, il me paroist presqu’impossible que vous ayés vû ces méssieurs avant la réception de cette lettre. Brillon réstera avéc moi jusqu’a la fin de mon voyage, c’est un compliment a me faire mon bon ami; rien n’égalle les soins et les attentions qu’il a pour moi, il semble qu’il chérche a aidér le climat a me faire renaistre, et qu’il jouisse de ses succés; ma Santé Continue de Se Consollidér mais cependant par les éspéces de ressentimens nérveux que j’epprouve lorsque le tems présque toujours constament beau ici se dérange un peu, je vois que ma fabrique délicatte et usée par douze années de souffrances et de chagrins, demandera toujours de grands ménagemens; j’aurai malgré cela gagné beaucoup a mon voyage en évittant le choc de l’hiver et les convulsions, en acquérant de la force par le changement d’air et l’éxércisse Continuél, en voyant surtout bien Clairement que mon mari livré a lui mesme a de l’amitié pour moi, et que le froid dont il m’accabloit étoit l’ouvrage d’un tiérs dont heureusement nous sommes débarassés a jamais; óh mon ami pourqu’oi les hommes ne sont ils pas tous comme vous, pourqu’oi chérchent t’ils sans césse a se nuire, a se détruire, a se trompér? Il est si doux de faire le bien, notre bonheur, ne peut éxistér sans que notre áme soit contente, elle ne peut l’éstre avéc le moindre remord, et les hommes dont le seul but est le bonheur se rendent malheureux a force d’addrésses de peines, de ruses, tandis qu’en allant franchement et simplement ils pourroient estre heureux! Adieu mon ami aimés moi toujours et croyés que dans la somme de mon bonheur pérsonnél, le moment ou j’irai vous retrouvér sera un des plus doux de ma vie: reçevés l’hommage l’amitié de toute notre collonie, et chargés vous de nos tendrésses pour nos bons voisins, le grand n’avoit pas manqué de me parlér de l’éffét du placét sur vous votre léttre arrivée en mesme tems que la siénne á sérvi de contrepoison a sa malice; ne nous oubliés pas auprés du petit fils; mes filles pensent souvent au plaisir qu’il pourroit avoir ici le carnaval, on y danse de fondation quatre fois la semaine sans les extraordinaires:
